DETAILED ACTION
The office action mailed June 14, 2022 is vacated and replaced with the present office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
Claim 1 recites “to determine an amount of particles in a generated particle cloud from the collector electrode, wherein the particle cloud is generated based on actuation of the collector electrode” which is a concept that could be performed entirely in the human mind (i.e., including an observation, evaluation, judgement, opinion) because a person could look to determine if a cloud were present or not.  The abstract idea is a mental process because determining a status is a form of judgment.  MPEP § 2106.04(a).  This judicial exception is not integrated into a practical application because nothing more is done with the status, or the amount of particles, after determination. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the physical components merely represent generally linking the abstract idea to a technological environment.  MPEP § 2106.04(d)(1).  The function of the actuating component to generate the cloud is insignificant extra-solution activity (i.e., incidental) that is a necessary data gathering step; as the cloud must first be produced before the amount of particles in the cloud can be determined.  MPEP § 2106.05(g).  Claim 1 as a whole does not amount to significantly more than abstract idea because the air cleaning system is routine and conventional in light of the prior art.
Claim 2 recites “optically detect the amount of the detached collector electrode particles” which is a concept that could be performed entirely in the human mind because a person could look to determine the amount.  The abstract idea is a mental process because determining the amount is a form of judgment.  MPEP § 2106.04(a).    This judicial exception is not integrated into a practical application similar to the above nothing more is done with the information, i.e., the optically detected amount of detached particles. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element to switch off the corona wire voltage, collector electrode voltage, and repeller electrode voltage is insignificant extra-solution activity which is necessary data gathering steps and part of generating the cloud.  The additional element comprising a controller too is insignificant extra-solution activity which at most amounts to using the words “apply it” on a computer.   MPEP §  2106.04(d)(1).  To optically detect is also necessary data gathering which could be accomplished with human eyes.  Claim 2 as a whole does not amount to significantly more than abstract idea because the air cleaning system is routine and conventional in light of the prior art.
Claim 3 recites “to determine the amount of the detached collector electrode particles” which is a concept that could be performed entirely in the human mind because a person could look to determine the amount of the detached collector electrode particles. The concept to analyze a collector electrode current signal to determine amount of detached particles could be done mentally by a person, with or without use of pen and paper.  MPEP §  2106.04(a)(III).  This judicial exception is not integrated into a practical application because nothing more is done with the amount of detached collector electrode particles. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because a person could look to determine the amount.  The abstract idea is a mental process because determining the amount is a form of judgment.  MPEP §  2106.04(a).   The additional element comprising a controller too is insignificant extra-solution activity which at most amounts to using the words “apply it” on a computer.   MPEP §  2106.04(d)(1).  Claim 3 as a whole does not amount to significantly more than abstract idea because the air cleaning system is routine and conventional in light of the prior art.
 Claim 4 depends from claim 1 and has the same abstract idea.  Claim 4 adds the abstract idea “to determine the particle size distribution of the detached collector electrode particles…to relate different current pulses of the collector electrode current signal over time to different particle sizes.”  Determining the particle size is a form of observation, which could be performed mentally by looking at a chart, such as Fig. 2 provided in the disclosure.  Although the controller performs the claimed process, the process is still a mental process because the courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.  MPEP § 2106.04(a)(2)(III).  The additional element is a controller, and at most, the controller merely amounts to using the words “apply it” on a computer.   MPEP § 2106.04(d)(1).  Claim 4 is routine and conventional for reasons stated in claim 1.
Claim 5 recites “to determine the amount of the detached collector electrode particles.”  This concept is similar to claim 3 and is a concept that could be performed entirely in the human mind. This judicial exception is not integrated into a practical application because nothing more is done with the amount of detached collector electrode particles. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element comprising a controller is insignificant extra-solution activity which at most amounts to using the words “apply it” on a computer. MPEP § 2106.04(d)(1).  None of the steps are practical application and are necessary data gathering steps.  MPEP § 2106.05(g).  Claim 5 as a whole does not amount to significantly more than abstract idea because the air cleaning system is routine and conventional in light of the prior art.
Claim 6 recites “to determine particle size distribution of the detached collector electrode particles by relating different current pulses of the repeller electrode current signal over time to different particle sizes” which is an abstract idea and a form of observation.  Observation could be performed mentally by looking at a chart, such as Fig. 2 provided in the originally filed disclosure.  Albeit a mental process, the courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.  MPEP § 2106.04(a)(2)(III).  The additional element is a controller, and at most, the controller merely amounts to using the words “apply it” on a computer.   MPEP § 2106.04(d)(1). Claim 6 as a whole does not amount to significantly more than abstract idea because the air cleaning system is routine and conventional in light of the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Williamsson (US 20180361399) in view of Erdman (US 5679137).
For claim 1, Williamsson discloses an air cleaning system (Fig. 2), comprising an electrostatic precipitation air filter (100) comprising a collector electrode (102) and a corona wire (104); and a detection system (pars [0041]-[0042]) for detecting particles; wherein the detection system to determine a status of the electrostatic precipitation filter from an amount of particles present on the collector electrode (pars [0030]-[0045]); and wherein the detection system comprises:  an actuating component (112) to actuate the collector electrode such that present particles on the collector electrode are detached from the collector electrode when the actuating component is activated (par [0030]); and a detector to determine an amount of particles in a generated particle cloud from the collector electrode, wherein the particle cloud is generated based on actuation of the collector electrode (pars [0030]-[0045]).  Williamsson does not explicitly specify if the grounded collector electrode includes a repeller electrode.  Erdman is analogous art and discloses an air cleaning system, comprising an electrostatic precipitation air filter (Fig. 1) comprising a collector electrode (17a-17e), which include a repeller electrode (17a-17e; col. 2, ll. 45-65), and a corona wire (col. 3, ll. 4-7). Erdman discloses the collector electrode that include the repeller electrode are grounded (Fig. 2; col. 2, ll. 55-59).  Moreover, Krichtafovitch (US 20170354979) also teaches an electrostatic air cleaner that includes a corona stage and a precipitation stage (i.e., a collector electrode), wherein the precipitation stage of Krichtafovitch has grounded collecting electrodes and repelling electrodes (pars [0031], [0032]) is provided for the record as extrinsic evidence and is similar to Erdman.  As an art recognized equivalent, one of ordinary skill in the art at the effective filing date of the current invention would have found it obvious alternative to substitute the collector of Erdman in the air cleaning system of Williamsson since selection of an art recognized substitution would have been available to one skilled in in the art for selection with a reasonable expectation for success.  See MPEP § 2144.06.  
Furthermore, the phrases “wherein the detection system to determine a status of the electrostatic precipitation filter from an amount of particles present on the collector electrode”; “to actuate the collector electrode such that present particles on the collector electrode are detached from the collector electrode when the actuating component is activated”; and “to determine an amount of particles in a generated particle cloud from the collector electrode, wherein the particle cloud is generated based on actuation of the collector electrode” are functional limitation that are recitations of the intended results of an apparatus claim.  The instant invention is an apparatus; an apparatus is defined by its claimed structure and not by its intended use or operation. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP § 2114 (II).
For claim 2, the prior art is relied upon as set forth above and discloses the detection system.  Williamsson further teaches said detection system comprises a controller that is capable to switch off a corona wire voltage, a collector electrode voltage, and a repeller electrode voltage; thereafter activate the actuating component to detach particles from the collector electrode; thereafter optically detect the amount of the detached collector electrode particles (Figs. 1, 2; pars [0030]-[0045]).
For claim 3, the prior art is relied upon as set forth above and discloses the detection system.  Williamsson further teaches said detection system comprises a controller that is capable to switch off a corona wire voltage and maintain a collector electrode voltage, and a repeller electrode voltage; thereafter activate the actuating component to detach particles from the collector electrode; thereafter analyze a collector electrode current signal to determine an amount of the detached collector electrode particles (Figs. 1, 2; pars [0026], [0027], [0031]-[0032]).
For claim 4, the prior art is relied upon as set forth above and discloses the controller. Williamsson further teaches the controller is capable to determine particle size distribution of the detached collector electrode particles, and wherein, to determine the particle size distribution of the detached collector electrode particles, further the controller is to relate by relating different current pulses of the collector electrode current signal over time to different particle sizes (Figs. 1-3; pars [0020]-[0024], [0039]-[0046]).
Response to Remarks
Applicant’s remarks, see page 7, filed October 13, 2022, with respect to drawings have been acknowledged.  Applicant’s remarks, see page 8, with respect to claim 1  have been fully considered.  The rejection of claims 1 under 35 USC § 112 has been withdrawn.  Applicant’s remarks, see page 9, with respect to independent claim 1 have been fully considered but are not persuasive.  While it is readily apparent that Williamsson discloses “[a]s the flue gas 108 exits the stack 120 it passes the measuring device 118 where its opacity, mass flow rate or chemical composition is measured to obtain measurements thereof. The measuring device 118 detects the type and measures the amount of particulate matter in the flue gas stream 106, as well as measuring the rate of change in the amount of particulate matter being discharged in the flue gas stream 106,” one of ordinary skill in the art would recognize that said measuring device 118 would also function as a detector to determine an amount of particles in a generated particle cloud from said collector electrode (see MPEP §  Williamsson also teaches the following:  
Similarly, data captured and transmitted via operative communications 310, 312, 314, 316 and 320 received from the hopper 116 may be correlated with the data captured and transmitted via operative communications 304, 306 and 308 obtained from the measuring device 118, the power supply 105 and with the rapper 112 respectively. The computer 220 can be used to generate these correlations and to predict when sparking in the electrostatic precipitator may occur. The computer 220 can then signal the controller 210 to initiate changes to adjust operating conditions to avoid sparking in the electrostatic precipitator 100. 

The computer 220 thus receives and records data captured on electrical power supply to the electrostatic precipitator 100, spark rate across electrodes 104 and 102, functioning and the frequency of functioning of the rappers 112, temperature measurements from the hopper 116, measurements of the amount of dust in the hopper 116, functioning of the first and second feeder valves 122 and 124 in the hopper 116, opacity measurements of the flue gas 108 leaving the electrostatic precipitator 100, mass flow of particulates leaving the electrostatic precipitator 100, chemical composition of the particulate matter in the flue gas 108 leaving the electrostatic precipitator 100, and the like. The computer 220 provides a visual display on display monitor 220b of the signals transmitted through the operative communications 302, 304, 306, 308, 310, 312, 314, 316 and 318, and optionally, through multiplexers 110A, 110B, 110C, 110D and 110E, on a real time basis or on an intermittent stored data capture basis. The computer 220 receives and logs data captured, checks data captured against predetermined system 200 limits, generates alarms, generates periodic system 200 reports, and generates operation performance data for the various components of the system 200 detailed above. The computer 220 has a display monitor 220b that provides a continuous visual display of data for use by the user and allows for enhanced data capture extraction [emphasis added].
Lastly, in light of the rejections of claim 1-6 under 35 USC § 101 above no claims are currently allowed.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  As previously indicated, US 20170354979 discloses electrostatic precipitation with a precipitation stage that includes collecting electrodes and repelling electrodes; US 20170354979 discloses an electrostatic precipitation air filter comprising a collector electrode, a repeller electrode, and a corona wire; US 3893828 teaches a computer control system for monitoring and controlling the operating parameters of an electrostatic precipitator system signals measured are the primary and secondary currents and voltages from the precipitator power supplies, the spark rate across precipitator electrodes, the function of the precipitator electrode cleaning devices, the function of the feeder valves in the dust disposal system, and the opacity of the gas leaving the electrostatic precipitator; US 4284417 teaches that the voltage controller circuitry is automatically activated to supply the electric power to the corona generating 



/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        October 21, 2022


/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776